
	
		I
		112th CONGRESS
		1st Session
		H. R. 2762
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2011
			Mr. Manzullo
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To amend the Foreign Assistance Act of 1961 to
		  reauthorize the Overseas Private Investment Corporation, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Overseas Private Investment
			 Corporation Reauthorization Act of 2011.
		2.Issuing
			 authoritySection 235(a)(2) of
			 the Foreign Assistance Act of 1961 (22 U.S.C. 2195(a)(2)) is amended by
			 striking 2007 and inserting 2015.
		
